PER CURIAM.
Petition of appellant for extension of time for preparation of record on appeal and transmission to this Court denied; mo*342tions of appellees, The Emporium of St. Paul, Inc., Debtor, United Properties Incorporated, and Henry M. Kalscheuer, Trustee of The Emporium of St. Paul, Inc., debtor, to dismiss appeal granted and appeal from order of District Court entered in the Matter of The Emporium of St. Paul, Inc., Debtor, under date of October 16, 1944, confirming plan of reorganization and directing consummation thereof dismissed at costs of appellant.